Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of S. Han et al., US 16/413,793 (May 16, 2019) are pending and under examination.  Claims 1-19 are rejected.  Claim 20 is objectionable.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 8-18 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by T. Fujiyama et al., US 2016/0133847 (2016) (“Fujiyama”) is withdrawn in view of Applicants amendment.  The cited compounds do not meet the claim 1 and 8 amendment of “wherein when X21 in Formula 2 is O, a sum of c1 and c2 is 1 and R3 and R4 are each hydrogen”.  It is noted that this amendment is supported by the specification as filed at page 30, [0077] and page 39, [00109].  

Rejection of claims 1 and 8-19 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by O. Yasumasa et al., WO 2007/043484 (2007) (“Yasumasa”) is withdrawn in view of Applicant’s amendments.  The cited compounds do not meet the claim 1, 8 and 19 amendment of:

when Ar1, Ar2, Ar3 and/or Ar4 is the group represented by Formula 2 and X21 in Formula 2 is N(R21), a corresponding L1, L2, L3 and/or L4 is selected from the group consisting of a substituted or unsubstituted C5-C60 carbocyclic group and a substituted or unsubstituted C1-C60 heterocyclic group

However, as discussed in the §112(a) new matter rejection below, this amendment is not supported by the application as filed.  


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-6 under AIA  35 U.S.C. 103 as being unpatentable over T. Fujiyama et al., US 2016/0133847 (2016) (“Fujiyama”) in further view of S. Kim et al., US 2016/0351817 (2016) (“Kim”) is withdrawn in view of Applicant’s amendments.  Fujiyama has been removed as prior art by the amendment for the reasons discussed above.  

Claim Objections

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form taking into account the new matter rejection below.

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  


Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claim 1, claim 8, and claim 19 amendment, each adding the following proviso:

when Ar1, Ar2, Ar3 and/or Ar4 is the group represented by Formula 2 and X21 in Formula 2 is N(R21), a corresponding L1, L2, L3 and/or L4 is selected from the group consisting of a substituted or unsubstituted C5-C60 carbocyclic group and a substituted or unsubstituted C1-C60 heterocyclic group

is not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter. This amendment is not recited literally in the specification and no particular supporting disclosure for the subject claim 1 amendment is otherwise readily apparent in the application as filed.  See MPEP 2163.04(I) (citing Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)); MPEP § 2163(II)(A).  For instance, no Markush subgenera or example compounds are disclosed having a structure meeting the subject amendment.  MPEP § 2163.05(II)  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP §2163(II)(A); MPEP §2163.04.   As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over X. Wang et al., US 2017/0330918 (2017) (“Wang”)

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by X. Wang et al., US 2017/0330918 (2017) (“Wang”).  Wang teaches hole transporting material of Formula (1).  Wang at page 1, [0005].  Wang further discloses an OLED display panel comprising a first electrode and a second electrode, wherein a laminate comprising a light emitting layer and a hole transporting layer is provided between the first electrode and the second electrode; the hole transporting layer comprises the hole transporting material of Formula (1), or the hole transporting layer is the hole transporting layer of Formula (1).  Wang at page 7, [0036].  


Wang discloses the following Example 4 compound is exemplary of the compounds of Formula (1).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wang at page 12, [0068].  Wang Example 4 compound meets each and every structure limitation claims 8-19.  Note that Wang Example 4, corresponds to formulae <1-2> and <1-2A> respectively of claims 18 and 19.  Compound claims 8-19 are therefore anticipated by Wang Example 4.  

Regarding claims 1-5, in Example 4, Wang teaches an OLED display panel having the structure shown in FIG. 2 was prepared.  Wang at page 12, Example 4 (stating that Example 1 was repeated with the compound of Example 4 as the material of the hole transporting layer).  Fig. 2 discloses that the OLED display panel includes a substrate 201, a first electrode 202 disposed on the substrate 201, a buffer layer 207, a hole transporting layer 203 and an electron transporting layer 206 sequentially stacked on the first electrode 202, and a second electrode 205 formed thereon, and a cap layer 208 overlying the second electrode 205.  Wang at page 9, [0053].  Fig. 2 further discloses that on the hole transporting layer 203, there are also a blue light emitting unit 2041, a green light emitting unit 2042, and a red light emitting unit 2043.  Wang at page 9, [0053].  Wang further discloses wherein the electron transporting layer 206 covers the blue light emitting unit 2041, the green light emitting unit 2042, and the red light emitting unit 2043.  Thus, Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claims 1-5.  Device claims 1-5 are therefore anticipated by Wang Example 4.  

Respecting claim 6, Wang teaches that optionally, the hole transporting layer is doped with a P-type organic material in the hole transporting material.  Wang at page 7, [0034].  In fact, in the Wang Example 4 OLED device, the hole transport layer further includes:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


which is a p-dopant of -3.5 eV or less.  See specification at page 63, [00189]-[00194].  Thus, the Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claim 6, which is therefore anticipated by Wang Example 4.  

Claim 7 recites that that “emission layer includes  at least on compound selected from the group consisting of a styryl group-containing compound, an anthracene group-containing compound, a pyrene group containing compound, and a spiro-bifluorene group-containing compound”.  The specification teaches that these materials are included in the emission layer as phosphorescent or fluorescent dopants.  Specification at page 64, [00199]; Id. at page 80, [00263]; Id. at page 84, [00283].  

In any case, Wang Example 4 teaches that the OLED device emission layer comprises both of:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein the first compound is green light emitting unit 2042 and the second compound is in blue light emitting unit 2041.  Wang at page 11, col. 2.  These two Wang compounds meet the claim 7 limitation of “anthracene group-containing compound”.  Thus, the Wang Example 4 OLED device also clearly meets each and every light-emitting device limitation of claim 7, which is therefore anticipated by Wang Example 4.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622